Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on June 29, 2021.

Restrictions/Elections.
Applicant's election with traverse of Group I (Claims 1-14 and 16-20) in the reply filed on June 29, 2021 is acknowledged.  The traversal is on the ground(s) that claim 15 depends from claim 1.    Applicant’s arguments are found persuasive, as such claim 15 is being further examined.

Applicant further election of the following species:


    PNG
    media_image1.png
    155
    172
    media_image1.png
    Greyscale
as the compound of formula (I) is also acknowledged.


Status of Claims
Claims 1-20 are currently pending and are the subject of this office action.
Claims 1-20 are presently under examination.

Priority
The present application is a 371 of PCT/EP2018/071168 filed on 08/03/2018, and claims priority to foreign application EPO EP17306038 filed on 08/03/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auclair (WO 2015/124644, 08-2015).


The statements: “for use in the treatment of leishmaniasis” as in claim 1, “wherein the leishmaniasis is visceral leishmaniasis, etc.” as in claim 12, or “wherein the parasitic protozoa responsible of leishmaniasis is Leishmania aethipoica, Leishmania amazonesis, etc.” as in claim 13, are considered intended uses and do not add any new limitation to the claim.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

For claim 2, Auclair teaches that the concentration of dihydroquercetin can be from 5% to 7% (see page 7, line 5) and the concentration of alpha-tocopherol can be from 1% to 1.5% (see page 7, line 10).

For claim 3, Auclair teaches that the composition can further comprise bisabolol (see page 7, lines 1-17; see also Table IV on page 23).

For claim 4, Auclair teaches that the concentration of bisabolol can be between 0.3% and 0.7% (see page 7 line 7).



For claim 10, Auclair teaches that the composition can further comprise one component selected from the group consisting of: surfactants, pigments, stabilizers, etc. (see page 7, lines 22-24).

For claim 11, Auclair further teaches that the composition can be in the form of a cream, a gel, an ointment, etc. (see page 7, lines 25-27).

For claim 14, Auclair further teaches that the composition can be a cosmetic composition (see for example page 10, lines 6-7).

For claim 16, Auclair teaches that the composition can further comprise bisabolol (see page 7, lines 1-17; see also Table IV on page 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auclair (WO 2015/124644, 08-2015).

Auclair teaches all the limitations of claim 15 (see 102(a)(1) above, except for a delivery device comprising the above composition.  However, delivery devices are well known in the pharmaceutical art, as such, at the time of the filing of the instant claims it would have been prima facie obvious to have the known composition of claim 1 in a delivery device, thus resulting in the practice of claim 15 with a reasonable expectation of success.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et. al. (Free Radical Research (2014) 38:527-534, cited by Applicant) and Montesino et. al. (Molecules (2015) 20:14118-14138).

For claim 1, Sen teaches a composition comprising alpha-tocopherol (alpha-T) for the treatment of leishmaniasis (see title and entire document).  Sen does not teach a composition comprising dihydroquercetin (DHQ).  However, Montesino teaches a composition comprising Taxifolin (dihydroquercetin) corresponding to a natural extract of Silybum marianum (composition 25, see Figure A2 and Table A4 on page 14132) which is effective in vitro against Ld (Leishmania donovani) (see composition 25 on Table 1 on page 14121 and on Table A2 on page 14130).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (a composition comprising alpha-T and a composition comprising DHQ) each of which is taught by the prior art to be useful for the same purpose (treating leishmaniasis), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
All this would result in the practice of claim 1 with a reasonable expectation of success.

For claim 2, the prior art does not teach the proportion of each compound that should be present in the composition.   However, since both, Sen and Montesino provide quantitative data for the efficacy of a composition comprising alpha-T and DHQ prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
All this will result in the practice of claim 2 with a reasonable expectation of success.

The prior art does not disclose the excipients recited in claims in instant claims 8-10 and 14.  However, Sen teaches a formulation (i.e. a pharmaceutical composition) comprising excipients like ethanol and saline solution (see page 528 under antioxidant treatment).  Further, selecting the right excipients for a pharmaceutical/cosmetic formulation requires no more than routine experimentation, thus resulting in the practice of claims 8-10 and 14 with a reasonable expectation of success.

For claim 11, Sen further teaches a solution comprising the active agents (see page 528 under antioxidant treatment), thus resulting in the practice of claim 11 with a reasonable expectation of success. 

For claim 12, Sen teaches that leishmaniasis can be visceral leishmaniasis (see title for example), thus resulting in the practice of claim 12 with a reasonable expectation of success. 

For claim 13, Montesino teaches that the composition is active against Leishmania donovani (Ld) (see for example section 2.1 on page 14120).

Sen and Montclair teaches all the limitations of claim 15, except for a delivery device comprising the above composition.  However, delivery devices are well known in the pharmaceutical art, as such, at the time of the filing of the instant claims it would have been prima facie obvious to have the known composition of claim 1 in a delivery device, thus resulting in the practice of claim 15 with a reasonable expectation of success.

2) Claims 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et. al. (Free Radical Research (2014) 38:527-534, cited by Applicant) and Montesino et. al. (Molecules (2015) 20:14118-14138), as applied to claims 1-2 and 8-15 above, further in view of Corpas-Lopez et. al. (Journal of Natural Products (2015) 78:1202-1207, cited by Applicant).

in vivo against leishmaniasis (see abstract for example).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (a composition comprising alpha-T and DHQ and a composition comprising bisabolol) each of which is taught by the prior art to be useful for the same purpose (treating leishmaniasis), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
All this would result in the practice of claims 3 and 16 with a reasonable expectation of success.

For claim 4, Corpas-Lopez teaches different levels of efficacy based on the concentration of bisabolol (see for example under results and discussion on page 1203).
Before the effective filing date of the claimed invention he skilled in the art would have been able to optimize these amounts since dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
All this will result in the practice of claim 4 with a reasonable expectation of success.

3) Claims 5-7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et. al. (Free Radical Research (2014) 38:527-534, cited by Applicant), Montesino et. al. (Molecules (2015) 20:14118-14138) and Corpas-Lopez et. al. (Journal of Natural Products (2015) 78:1202-1207, cited by Applicant), as applied to claims 3-4 and 16 above, further in view of Hiam et. al. (Journal of Enzyme inhibition and Medicinal Chemistry (2006) 21:305-312, cited by Applicant).

Sen, Montesino and Corpas-Lopez teach all the limitations of claims 5-6 and 17-19, except for the presence of a compound of formula I like 3-(2-chloracetamido) ethyl benzoate.  However, Hiam teaches that 3-(2-chloracetamido) ethyl benzoate (compound MF29, see figure I on page 306) is effective in vitro and in vivo against leishmaniasis (see Figure 2 on page 308, Table 1 on page 309 and under In vivo antieishmanial activity on page 310).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (a In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
All this would result in the practice of claims 5-6 and 7-19 with a reasonable expectation of success.

For claims 7 and 20, Hiam teaches different levels of efficacy based on the concentration of 3-(2-chloracetamido) ethyl benzoate (see for example Figure 2 on page 308, Table 1 on page 309 and under In vivo antieishmanial activity on page 310).
Before the effective filing date of the claimed invention he skilled in the art would have been able to optimize these amounts since dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 23, 2021.